   Case: 1:20-cv-02725 Document #: 16-3 Filed: 12/07/20 Page 1 of 7 PageID #:112




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 JACQUELINE STEVENS,                                )
                                                    )
                                 Plaintiff,         )
                                                    )
                        v.                          )    No. 20 C 2725
                                                    )
 U.S. DEPARTMENT OF HOMELAND                        )    Judge Rowland
 SECURITY, IMMIGRATION AND                          )
 CUSTOMS ENFORCEMENT,                               )
                                                    )
                                 Defendant.         )

            DEFENDANT’S RESPONSE TO PLAINTIFF’S INTERROGATORIES

       Defendant United States Department of Homeland Security, Immigration and Customs

Enforcement, by its attorney John R. Lausch, Jr., United States Attorney for the Northern District

of Illinois, answers Plaintiff’s interrogatories as follows:

                                         General Objections

       1.      All responses and objections are based only upon such information and documents

that are presently available and in defendant’s possession. All responses and objections are

provided without prejudice to presenting further information, documents, evidence, or analyses

not yet identified, obtained, or completed.

       2.      Defendant objects to these discovery requests to the extent they seek materials

protected by any privilege, doctrine, or immunity, including the attorney-client privilege, the work

product privilege, and any other applicable privilege recognized by common law, statutes, or rules

of evidence. To the extent that defendant inadvertently produces any privileged materials, such

inadvertent disclosures shall not constitute a waiver of protection. Defendant reserves the right to

object to the use of any privileged materials in this or any other litigation.
   Case: 1:20-cv-02725 Document #: 16-3 Filed: 12/07/20 Page 2 of 7 PageID #:113




       3.      Defendant objects to these discovery requests to the extent that they attempt to

impose obligations in addition to those set forth in the Federal Rules of Civil Procedure, the Local

Rules of the United States District Court for the Northern District of Illinois, or any other

applicable procedural rule.

       The foregoing General Objections are incorporated by reference in each of the specific

responses below as if fully set forth therein.

                               Answers and Specific Objections

        1.      For each person who provided any information reflected in these answers to
interrogatories, state the person’s full name, present or last known address and identify each
interrogatory which contains information provided by that person.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       2.      Please identify the number of ICE final responses to FOIA requests in which the
agency requested further clarification of the received request by year for the period from 1 January
2016 to the present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        3.      Please identify the number of FOIA requests in which ICE has provided no records
to the requester until after a district court complaint was filed by the requester for the period since
1 January 2016 to the present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either



                                                  2
   Case: 1:20-cv-02725 Document #: 16-3 Filed: 12/07/20 Page 3 of 7 PageID #:114




party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        4.     Please identify the number or percentage of FOIA requests in which ICE has
provided a final response to the requester within 30 working days of the request by year for the
period from 1 January 2016 until the present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

      5.      Please identify ICE’s directive to employees processing FOIA requests on the
meaning of the term “promptly” as it appears in 5 USC §552a(3)(A).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        6.      Please identify why ICE was unable to respond to requests for records within the
statutory time frames specified by the Act for the period from 1 January 2016 to the present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        7.     If failure to respond to FOIA requests within the statutory mandated timeframes in
5 U.S.C. §552a is due to budgetary restraints, please identify the budget ICE would have needed
to respond to requests as required by the Act for Financial Years 2016 through the present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either



                                               3
   Case: 1:20-cv-02725 Document #: 16-3 Filed: 12/07/20 Page 4 of 7 PageID #:115




party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

      8.     Please identify the procedures ICE has in place for purposes of compliance with 5
USC §552a(2)(D)(ii)(I).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

      9.     Please identify the procedures ICE has in place for purposes of compliance with 5
USC §552a(2)(D)(ii).

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       10.    Please identify the percentage of FOIA requests to which ICE issued a final
response within 20 business days of receipt of the respective request during financial years 2016
to 2020.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       11.    Please identify the procedures ICE has in place for processing FOIA appeals that
have been remanded to the agency for further processing. If amendments were made to the
procedures please identify the effective date of the amendment and the specific nature of the
change during financial years 2016 to 2020.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

                                               4
   Case: 1:20-cv-02725 Document #: 16-3 Filed: 12/07/20 Page 5 of 7 PageID #:116




party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       12.    Please identify the procedures ICE has in place for identifying the location of
records responsive to FOIA requests made to the agency. If amendments were made to the
procedures please identify the effective date of the amendment and the specific nature of the
change during financial years 2016 to 2020.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

        13.     Please identify the procedures ICE has in place for tailoring searches for records
likely to be responsive to FOIA requests made to the agency. If amendments were made to the
procedures please identify the effective date of the amendment and the specific nature of the
change during financial years 2016 to 2020.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       14.    Please identify all e-discovery platforms used by ICE to perform searches for
records responsive to FOIA requests made to the agency from 1 January 2016 to the present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       15.     Please identify the total number of individuals employed by the ICE FOIA office
during each financial year for the period from 2016 to the present.




                                                5
   Case: 1:20-cv-02725 Document #: 16-3 Filed: 12/07/20 Page 6 of 7 PageID #:117




       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

       16.     Please identify the total number of individuals contracted by the ICE FOIA office
during each financial year for the period from 2016 to present.

       ANSWER: Defendant objects to this request on the grounds that it is vague, ambiguous,

overly broad, and unduly burdensome, and that it seeks information that is not relevant to either

party’s claim or defense and is not proportional to the needs of the case. Wheeler v. CIA, 271

F.Supp.2d 132, 139 (D.D.C. 2003) (“Discovery is generally unavailable in FOIA actions.”).

                                            Respectfully submitted,

                                            JOHN R. LAUSCH, Jr.
                                            United States Attorney

                                            By: s/ Alex Hartzler
                                               ALEX HARTZLER
                                               Assistant United States Attorney
                                               219 South Dearborn Street
                                               Chicago, Illinois 60604
                                               (312) 886-1390
                                               alex.hartzler@usdoj.gov




                                               6
   Case: 1:20-cv-02725 Document #: 16-3 Filed: 12/07/20 Page 7 of 7 PageID #:118




                                CERTIFICATE OF SERVICE

       I, Alex Hartzler, an attorney, hereby certify that on November 13, 2020, I caused

DEFENDANT’S RESPONSE TO PLAINTIFF’S INTERROGATORIES to be served by email

(the parties having agreed to serve by email) upon the following counsel of record:

       Nicolette Glazer
       Law Office of Larry R. Glazer
       Watt Plaza
       1875 Century Park East #700
       Century City, California 90067
       (708) 435-0404
       nicolette@glazerandglazer.com




                                                     s/ Alex Hartzler
                                                    ALEX HARTZLER
                                                    Assistant United States Attorney
                                                    219 South Dearborn Street
                                                    Chicago, Illinois 60604
                                                    (312) 886-1390
                                                    alex.hartzler@usdoj.gov




                                                7
